Exhibit 10.23

July 15, 2009

Bob Corey

[***]

Dear Bob:

We are pleased to offer you a position with Extreme Networks (the “Company”) as
Senior Vice President and Chief Financial Officer, reporting to Mark Canepa,
Chief Executive Officer. Should you decide to join us, you will receive a
semi-monthly salary of $15,625.00 (which would equal $375,000.00 on an
annualized basis), less applicable taxes and withholdings, in accordance with
the Company’s normal payroll procedures.

As a Vice President, you will be eligible to participate in the FY10 Executive
Bonus Plan (EIP) with an annual target of 60% of your annual base salary. This
annual target amount will be pro-rated by your amount of time as a regular
employee in your first fiscal year of participation in the plan (FY2010). The
pro-rata EIP target bonus will be paid if you and the Company meet established
performance objectives tied to Revenue, Operating Profit performance and
attainment of key strategic goals. Details of the fiscal year 2010 Executive
Incentive Program will be provided to you after you begin your employment with
the Company. The Company retains the right to change or amend the EIP at any
time.

As a Company employee, you are also eligible to receive certain employee
benefits including stock options. Subject to the approval of the Board of
Directors or the Compensation Committee, we are pleased to offer you a one-time
option to acquire four hundred and fifty thousand (450,000) shares of Common
Stock. Generally, grants are reviewed for approval once a quarter, and are
awarded at an exercise price equal to the closing price of the Company’s Common
Stock on the second business day after we publicly announce our financial
results for the quarter. One-fourth (1/4) of these shares will vest one year
from your first date of employment, provided that you are still employed by the
Company at that time. The remaining shares will vest monthly over the following
three years, at a rate of 1/48th of the entire option each month, so long as
your employment with the Company continues. Your stock option grant is
conditioned on your execution of the Company’s standard form of employee stock
option agreement, and your stock option will be governed by and subject to the
terms of that agreement. All vesting and rights to exercise under any Options
offered hereunder will also be subject to your continued employment with the
Company at the time of vesting. Your equity awards are also subject to the terms
of our Executive Change in Control Severance Plan. Alternatively, you may choose
to receive a one-time grant of Restricted Stock at a conversion rate of 1 (one)
share of Restricted Stock per 3 (three) option shares in



--------------------------------------------------------------------------------

lieu of 150,000 (one hundred fifty thousand) of the 450,000 (four hundred fifty
thousand) option shares. The Restricted Stock will be subject to grant by the
Board of Directors. The Restricted Stock will vest 25% per year on each
anniversary from your date of hire over four years. All vesting and rights to
exercise under any Options or Restricted Stock offered hereunder will be subject
to your continued employment with the Company at the time of vesting. You must
make the fungible election in writing to me on or before your date of hire. Your
stock option and any Restricted Stock grant is conditioned on your execution of
the Company’s standard form of employee stock option and restricted stock
agreement, and will be governed by and subject to the terms of that agreement.
Your stock options granted to you as a Member of the Board of Directors will
continue to vest and remain outstanding under the terms of your grant agreement
upon which they were granted so long as you remain an employee or, if earlier,
until the expiration of the term of the option.

The Company also has a policy of providing a Change in Control Severance Plan
for its executive officers in the event of an acquisition of the Company. Those
provisions will be set forth in your Executive Change in Control Severance
Agreement and will be the same as those currently in effect for the other
executive officers of the company. A copy of the Plan document has been enclosed
for your information.

In addition to the foregoing benefits, you will be eligible to participate in
various other Company benefit plans, including its group health, short-term
disability, long-term disability, and life insurance plans, as well as its
401(k) and employee stock purchase plans. Your participation in the Company’s
benefit plans will be subject to the terms and conditions of the specific
benefit plans. As a Vice President of the Company, you are not eligible to
participate in the Company’s Flexible Time Off (“FTO”) program, and you will not
accrue any FTO hours. You will, however, be eligible to take paid time off from
time-to-time as reasonably necessary for vacation, sick time, or other personal
purposes, subject to the needs of your position and the approval of your
manager.

If you choose to accept this offer, your employment with the Company will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. The Company will have a similar right and may conclude its
employment relationship with you at any time, with or without cause. If you
accept this offer, you also agree that you will resign as a member of the Board
of Directors upon your first date of employment and that resignation will be
effective automatically on the date of your first date of employment. You may
continue to serve as a member of any other Board that you are now on provided it
does not interfere with your full-time employment or present a conflict of
interest. You agree to terminate any other consulting or similar engagement you
may now have.

In the event of any dispute or claim relating to or arising out of this
agreement, our employment relationship, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, gender, disability, race or other discrimination or harassment), you and
the Company agree that all such disputes shall be fully, finally and



--------------------------------------------------------------------------------

exclusively resolved by binding arbitration conducted by the American
Arbitration Association (“AAA”) in Santa Clara County, California, and we waive
our rights to have such disputes tried by a court or jury. The arbitration will
be conducted by a single arbitrator appointed by the AAA pursuant to the AAA’s
then-current rules for the resolution of employment disputes, which can be
reviewed at www.adr.org.

This offer is contingent upon your signing the enclosed Employee Inventions and
Proprietary Rights Assignment Agreement, and upon your ability to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Please bring this documentation, such as a passport or
driver’s license and an original social security card, to your Employee
Orientation. Such documentation must be provided to us within three (3) business
days of your date of hire, or our employment relationship with you may be
terminated.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return to Kathleen Swift, VP of Human
Resources at Extreme Networks at 3585 Monroe Street, Santa Clara, CA 95051. A
duplicate original is in enclosed for your records. This offer of employment, if
not accepted, will expire in 2 (two) business days. Based on our discussions, it
is anticipated that you will begin employment no later than July 21, 2009.

All new employees receive a benefits package from the HR Department. If you have
any benefit related questions, please contact Kathleen Swift at [***].

This agreement, along with any agreements referenced above, constitute the
entire agreement between you and the Company concerning the terms and conditions
of your employment with the Company. This agreement cannot be modified or
amended except by a subsequent written agreement signed by you and the Company;
provided, however, that the Company may, in its sole discretion, elect to modify
your title, compensation, duties, or benefits without any further agreement from
you.

Bob, we look forward to welcoming you to Extreme Networks and we believe you
will make an important contribution to the company, in what should be a rich and
rewarding experience. If you have any questions, please feel free to contact
Kathleen Swift at [***].

Sincerely,

 

/s/    Kathleen Swift

EXTREME NETWORKS INC.

Kathleen Swift

Vice President, Human Resources



--------------------------------------------------------------------------------

I agree to and accept employment with Extreme Networks, Inc. on the terms set
forth in this agreement.

 

/s/    Bob Corey

    

July 15, 2009

Bob Corey      Date

My start date will be July 21, 2009

 

 

[*** Each item denoted with three asterisks in this document is immaterial
contact information that has been redacted for purposes of personal privacy.]